COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-10-00933-CV
Trial Court Cause
Number:                    48281
Style:                     Amanda Jones and David Jones
                           v Henry Martinez, M.D., Henry Martinez, M.D., P.A, Brett Baker, P.A., Foundation
                           Surgery Affiliates of Brazoria County d/b/a Brazoria County Surgery Center and Brazoria
                           County Surgery Center
Date motion filed*:        September 5, 2013
Type of motion:            Motion to withdraw as counsel
Party filing motion:       Appellee
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of Justices Keyes, Bland, and Sharp.

Date: September 26, 2013